Schneider, J.,
concurs in the judgment. The bids were opened on June 20, 1961, but appellee did not promptly seek relief from the mistake resulting from its own negligence. It was thus barred by laches from asserting its claim for rescission when appellant finally brought this action to protect itself as late as February 1962, after appel*116lant had awarded a new contract to the next highest bidder.
However, I do not concur in the syllabus which overturns a long-standing rule followed in many political subdivisions in Ohio as expressed by Toledo v. Schulters (1896), 11 C. C. 528, and Ferro Concrete Construction Co. v. Board of Education of Cincinnati (1911), 11 N. P. (N. S.) 86.
Doyle, J., of the Ninth Appellate District, sitting for Matthias, J.